Citation Nr: 1313505	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  12-19 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to an increased rating for anxiety reaction with depressive features, evaluated as 70 percent disabling, for accrued and substitution purposes.  

3.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU), for accrued and substitution purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to June 1945.  He died in November 2010, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Milwaukee, Wisconsin, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the cause of the Veteran's death and entitlement to accrued benefits.  

Jurisdiction currently sits with the Cleveland, Ohio RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

At the time of the Veteran's death in November 2010, he had a claim pending for an increased rating for anxiety reaction with depressive features and a TDIU.  The appellant filed her claim for accrued benefits within one year of his death.  

Effective October 10, 2008, the law was changed concerning substitution in the case of the death of a claimant.  The newly revised statute provided that, 'If a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under § 5121a of this title may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion.  38 U.S.C.A. § 5121A.  The Board notes that unlike an accrued benefits claim, the record is not closed on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence.  

Under 38 C.F.R. § 3.100(d)(5), a claim for VA benefits pending on the date of death means a claim filed with VA that had not been finally adjudicated by VA on or before the date of death.  In this case, the Veteran applied for the aforementioned benefits and was denied by rating decision of September 2010.  He died during the pendency of his claim in November 2010.  During this period, and while the appellant was filing her claims for benefits for DIC and claims for accrued benefits, the RO did not make a decision as to whether the appellant was determined to be an eligible claimant for substitution in the Veteran's appeal.  

As the issue of entitlement to accrued benefits and substitution are inextricably intertwined, the issue of substitution should be resolved prior to adjudication of the accrued benefits claims.  Moreover, this issue should be determined, as the Board notes that unlike an accrued benefits claim, the record is not closed on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence.  A claim for substitution is more beneficial to the appellant in this regard.  Further, since the RO did not notify the appellant of her ability to be substituted in this case, and if she is found to be eligible in this regard, it would be necessary to toll the time period for a request to be filed.  Therefore, this determination should be made prior to final adjudication of these claims.  

Since readjudication of the these issues on a substituted basis may impact on the issue of entitlement to dependency and indemnity compensation (DIC), to include based on entitlement to service connection for cause of death, the Board will defer any action with respect to the claim for service connection for cause of death until the above-noted requested action has been completed.  See Harris v. Derwinksi, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should make an initial determination as to whether the appellant is an eligible claimant for substitution in the Veteran's claims for entitlement to an increased rating for anxiety reaction with depressive features and TDIU.  The RO should specifically indicate whether or not the Veteran's claim was pending (had not been finally adjudicated) on the date of his death and whether the appellant should have been notified of her eligibility to substitute in this regard.  

2.  After adjudication of the issue of substitution in the aforementioned claims, if the issue is not decided in the appellant's favor, she must be given the opportunity to file a notice of disagreement, and following a statement of the case, follow with a substantive appeal.  

3.  The RO should also thereafter readjudicate the issue of entitlement to DIC, to include based on entitlement to service connection for the cause of the Veteran's death, and, if the claim remains denied, appellant and her representative should be provided with a supplemental statement of the case.  After appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012). 


